DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been fully considered and are persuasive.  The rejection of claims 19, 20, 23, 24, 26, 30, 31, 33, and 37 and the objection to claims 21, 22, 25, 29, 32, 35, and 38 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claims 29 and 30, delete “27” and insert “26” and in claims 35 and 37, delete “34” and insert “33.”

Allowable Subject Matter
Claims 19-26, 29-33, 35, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 19-25, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the strain relief boot includes one or more mating clips extending in a direction normal to the longitudinal direction, and wherein the housing defines one or more corresponding clip mating faces engageable with the one or more mating clips of the strain relief boot.
Regarding claims 26 and 29-32, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the latch of the adapter is a dual latch comprising a pair of opposing latches, and wherein the push-pull boot connector comprises a pair of latch release ramps, each latch release ramp of the pair of latch release ramps configured to disengage a corresponding latch of the pair of opposing latches from the push-pull boot connector when the push-pull boot connector is pulled out of the adapter in the second direction.
Regarding claims 33, 35, 37, and 38, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the connector housing is connected to the strain relief boot by a clip on one of the strain relief boot and the connector housing engaged with a clip mating face on the other of the strain relief boot and the connector housing, whereby the connector housing and the strain relief boot are free to move together along the longitudinal direction connector is pulled out of the adapter in the second direction.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883